COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Katrina Marie Weibel v. Nicholas Jay Streeby

Appellate case number:      01-18-00058-CV

Trial court case number:    16-1394-F425

Trial court:                425th District Court of Williamson County

       Appellant, Katrina Marie Weibel, has filed a notice of appeal of the trial court’s
order in a suit affecting the parent-child relationship. We previously abated the appeal
and remanded the case to the trial court to consider issues about the completeness of the
court reporter’s record as to the following reporter’s records, which appellant requested:
       1. Case 16-1246-F425, Protective Order Hearing, 5/2/16;
       2. Case 16-1102-F425, Name Change Final Hearing, 5/3/16; and
       3. Case 16-2899-F425, Protective Order Dismissal Hearing, 5/4/16.
On April 9, 2019, appellant notified the Clerk of this Court that she “prefer[s] to turn in
[her] Appellant’s brief and continue with the Appeal.”
      Accordingly, we withdraw the March 28, 2019 order of continuing abatement and
January 23, 2019 order of abatement and reinstate the case on the Court’s active docket.
      Appellant’s brief is due to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a).

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: __April 16, 2019___




                                             1